                                          Case 4:17-cv-03089-YGR Document 89 Filed 09/30/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         CHRISTOPHER LEE CRAWFORD,
                                   7                                                     Case No. 17-cv-03089-YGR (PR)
                                                        Plaintiff,
                                   8                                                     JUDGMENT
                                                 v.
                                   9
                                         T. COMBS, et al.,
                                  10
                                                        Defendants.
                                  11

                                  12          For the reasons set forth in this Court’s Order Granting Defendants’ Renewed Motion for
Northern District of California
 United States District Court




                                  13   Summary Judgment; and Addressing All Pending Motions,

                                  14          IT IS ORDERED AND ADJUDGED that Plaintiff take nothing by this action. Judgment

                                  15   is hereby entered in favor of Defendants Combs, Spradlin, Oviatt, and Townsend. Parties shall

                                  16   each bear their own costs of action.

                                  17   Dated: September 30, 2020

                                  18                                                 ______________________________________
                                                                                     YVONNE GONZALEZ ROGERS
                                  19                                                 United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
